ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_02_FR.txt. AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 33

M. WINIARSKI, juge, après avoir voté pour l'avis, fait la décla-
ration suivante :

Je regrette de ne pouvoir accepter dans leur ensemble les motifs
sur lesquels la Cour a fondé sa réponse. En particulier, je pense
que l’avis de 1950 n’ayant pas été basé sur l’idée de la succession
des Nations Unies à la Société des Nations, la question du transfert
des pouvoirs du Conseil de la Société des Nations à l’Assemblée
générale ne se pose pas. Avec l'opinion de la minorité, je considère
que l'avis de 1950 a basé sa construction sur les éléments objectifs
de la situation telle qu’elle s’est produite à la suite de la disparition
de la Société des. Nations, et que dans l’Assemblée générale il a
trouvé l’organe habilité à exercer les fonctions qui ne pouvaient
pas être abandonnées.

Je trouve aussi que le maintien de la situation antérieurement
existante constitue la thèse maîtresse de l'avis et que c’est la
pratique qui est décisive, ce qui rend inutile la recherche de la
définition des pouvoirs du Conseil et de l’Assemblée générale
respectivement. Les pouvoirs de l'organe de surveillance, déter-
minés par les obligations continues de la Puissance mandataire
sont en même temps des devoirs, et il est naturel que, consciente
de ses responsabilités, l’Assemblée générale ait posé à la Cour la
question y relative.

D'accord avec la Cour je comprends cette question, bien que
rédigée en termes absolus, comme s’attachant à la situation con-
crète, et j'hésite à y répondre comme si cette situation était normale,
c’est-à-dire comme si le Mandataire s’acquittait de ses engagements
comme il le faisait sous le régime de la Société des Nations ; la
raison d’être de la question ne peut être ignorée. Or, si dans ces
conditions, aux fins d’obtenir un complément d’information,
l’Assemblée générale accorde tune audience 4 un pétitionnaire, sa
décision ne saurait être tenue pour irrégulière. Si, dans le même
ordre d'idées, elle autorisait le Comité, son organe, à procéder à
sa place à une telle audience dans un cas déterminé, je ne pourrais
considérer cette décision, qui est du ressort de l’Assemblée, comme
contraire à l’avis de 1950 ; si, toujours dans les mêmes conditions,
elle jugeait nécessaire d’autoriser le Comité à procéder à de telles
auditions, le fait, encore que n'étant pas conforme à la pratique,
serait justifié s’il était déterminé par des considérations impérieuses,
s’il était maintenu dans des limites raisonnables et dominé par la
règle de la bonne foi.

M. KoJEVNIKov, juge, après avoir voté pour l'avis, fait la décla-
ration suivante :

En acceptant le dispositif final de l'avis consultatif, je ne puis
pourtant me rallier à certains points des motifs, en particulier

14
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 34

à ceux qui attribuent à cet avis un caractère restreint et condi-
tionnel, car je suis d'avis que les pétitions peuvent être écrites
ou orales ou encore écrites et orales en même temps, que l'octroi
d’audiences à des pétitionnaires par le Comité du Sud-Ouest africain
est conforme à l'avis consultatif de la Cour du 11 juillet 1950 et
que la présentation même des pétitions orales appartient au nombre
des droits imprescriptibles de la population du territoire du Sud-
Ouest africain, droits qui ressortent du Pacte de la Société des
Nations et encore plus de la Charte des Nations Unies, confor-
mément à laquelle ce territoire doit être inclus dans le système
de tutelle de l'Organisation des Nations Unies.

Sir Hersch LAUTERPACHT, juge, se prévalant du droit que lui
confèrent les articles 57 et 68 du Statut, joint à l’avis l'exposé
de son opinion individuelle.

MM. Bapawi, Vice-Président, BASDEVANT, Hsu Mo, ARMAND-
Ucon et MORENO QUINTANA, juges, se prévalant du droit que leur
confèrent les articles 57 et 68 du Statut, joignent à l’avis l’exposé
commun de leur opinion dissidente, auquel est annexée une déclara-
tion de M. Badawi, Vice-Président.

(Paraphé) G. H. H.
(Paraphé) J. L. O.

15
